Citation Nr: 1208858	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  10-01 630	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable disability rating for left ear hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from November 1967 to February 1971.  The matter with respect to the right ear is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which found that new and material evidence had not been presented to reopen the claim.  The matter with respect to the left ear is on appeal from a September 2010 rating decision which granted service connection for left ear hearing loss, rated 0 percent.  A Travel Board hearing was held before the undersigned in September 2011.  A transcript of this hearing is associated with the claims file.  

The issue of service connection for right ear hearing loss (on de novo review) is being REMANDED to the VARO.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  At no time during the appeal period is the Veteran's left ear hearing acuity shown to be worse than Level II.

2.  An August 1971 rating decision denied the Veteran's claim of service connection for right ear hearing loss based on findings that right ear hearing loss existed prior to enlistment and was not aggravated in service. 

3.  Evidence received since the August 1971 rating decision includes evidence not of record at the time of that decision and raises questions about the nature and etiology of the Veteran's right ear hearing loss; relates to an unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss; and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  A compensable rating for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.85, 4.86, Diagnostic Code (Code) 6100 (2011).

2.  New and material evidence has been received, and the claim of service connection for right ear hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

With respect to left ear hearing loss, this appeal is from the initial rating assigned with a grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A March 2011 statement of the case (SOC) provided notice on the "downstream" issue of an increased initial rating, and readjudicated the matter after the Veteran had opportunity to respond.  He has not alleged that he is prejudiced by a notice defect.  See Goodwin v. Peake, 22. Vet. App. 128 (2008).

The Veteran's pertinent service treatment records (STRs) have been secured.  The RO arranged for VA audiological examinations in April 2007 and August 2010.  The findings reported on the 2010 examination, in particular, were detailed, took into account the Veteran's history, and are not charged to be inaccurate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Further, both examination reports address the effect of the Veteran's service-connected left ear hearing loss on his work and daily functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  He has not identified any pertinent evidence that remains outstanding relative to the left ear hearing loss claim.  Thus, VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

With respect to the right ear claim, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  However, inasmuch as this decision grants in full the new and material portion of the right ear claim that is being addressed, there is no reason to belabor the impact of the VCAA on that matter, since any notice error or duty to assist omission as to the matter addressed is harmless.

B. Factual Background

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

(Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures not in parentheses.)

The Veteran's service entrance examination, dated in September 1967, reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10  (-5)
5  (-5)
10  (0)
N/A
50  (45)
LEFT
10  (-5)
5  (-5)
5  (-5)
N/A
40  (35)

His service separation examination, dated in February 1971, showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
65
LEFT
10
10
5
5
80

His separation examination noted bilateral high frequency hearing loss that existed prior to service.  

On the authorized VA audiological evaluation in July 1971, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
70
LEFT
10
15
15
25
85

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The audiologist noted that high frequency hearing loss bilaterally at 4000 Hz was found on the Veteran's enlistment and separation examinations as well as the 1971 examination.

On the authorized audiological evaluation in April 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
70
90
LEFT
25
25
40
75
105

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 in the left ear.  The examiner noted that the Veteran reported that his wife complained about his hearing:  he set the TV too loud; he cannot hear her when she is in another room; he cannot hear if there is background noise.  The examiner noted that the Veteran was employed as a letter carrier for 37 years and did not talk to anyone on his route; therefore, the examiner found that his hearing loss would not render him unemployable in his chosen line of work.

The examiner also stated, based on a finding that the Veteran was exposed to loud noise in service and had no significant exposure in post-military civilian life, that,  "[i]t is therefore this clinician's speculation that his hearing loss is at least as likely as not attributable to military duty."  The examiner was not provided with the claims folder.
On the authorized VA audiological evaluation in August 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
70
95
LEFT
25
30
35
70
95

Speech audiometry revealed speech recognition ability of 94 percent in each ear.

The audiologist noted that the claims folder and the medical records had been reviewed.  She noted that the Veteran was given an H-2 in his Physical Profile when he entered the service.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (Observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The "H" reflects the state of the "hearing and ear".).  The 2010 audiologist noted that the Veteran's enlistment physical showed a high frequency hearing loss in both ears.  She noted that the profile was later changed to H-1.

The audiologist noted that the Veteran's Bekesy tracings were found in the service treatment records (STRs) which confirmed the high frequency hearing reported on the enlistment physical; provided additional threshold information at 3000 and 6000 Hz; and showed that the results were reported according to the older ASA standards.

The Veteran complained of difficulty with conversational speech and that if his wife talks to him while walking away, he can hear her but he cannot understand what she is saying.  The examiner found no significant effects on the Veteran's occupation (he was noted to be a retired mail carrier).  

The 2010 examiner concluded that right ear hearing loss was less likely as not (less than 50/50 probability) permanently aggravated by loud noise exposure in the military.  The examiner explained her conclusion, noting that the hearing loss in the right ear at separation (as compared to service entrance) "does not meet the OSHA definition of a Standard Threshold Shift."  On the other hand, the same comparison with the left ear revealed that the hearing loss found in the left ear at discharge did meet the Standard Threshold Shift definition.

The Board notes that the 2011 hearing transcript reflects that the only issue confirmed by the Veteran's representative was the left ear (initial rating) claim.  However, the undersigned did take testimony on the right ear issue, including the Veteran's representative's opening statement, which, according to the Veteran's representative, would serve to "basically cover everything."  In the opening statement, the representative essentially argued that the right ear hearing loss claim should be remanded for another examination because the 2007 VA examination was inadequate.  He asserted that the 2007 examination was inadequate as the examiner was not provided the Veteran's file to review and did not provide a rationale for her opinion.  

C. Legal Criteria and Analysis

Left Ear Hearing Loss:  Initial Rating

Disability ratings are determined by application of a schedule of ratings, based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for such rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

As this claim for increase is an appeal from the initial rating assigned with the grant of service connection, the possibility of staged ratings must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  As will be explained in greater detail below, the Board finds that the record does not reflect any distinct period of time when the criteria for a compensable rating for unilateral (left ear) hearing loss were met.  Consequently, "staged ratings" are not warranted.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  The Veteran does not have an exceptional pattern of hearing impairment as defined by 38 C.F.R. § 4.86.  Consequently, Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  As was noted above, the Veteran's service-connected hearing loss disability is a unilateral (left) entity.  The audiometry certified for rating purposes during the appeal period (the 2007 and 2010 test results) when compared to Table VI shows that the Veteran had Level II hearing in the left ear in 2007 and 2010.  Because the Veteran is not shown to have total loss of hearing in the right ear, the hearing acuity in that ear is assigned a designation of Level I.  See 38 C.F.R. § 4.85(f).  Under Table VII, such hearing acuity warrants a 0 percent rating under Code 6100 for the entire appeal period.

The Board also has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, comparing the manifestations of the Veteran's left ear hearing loss and associated impairment shown to the rating schedule, the Board finds that degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  Therefore, referral for consideration of an extraschedular rating is not necessary.

Finally, as the record shows that the Veteran is currently retired after working for 37 years as a letter carrier (see August 2010 VA audiological examination), the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Right Ear Hearing Loss:  New and Material Evidence 

An August 1971 rating decision denied the Veteran service connection for bilateral hearing loss essentially on the basis that there was no evidence that the preexisting bilateral hearing loss disability (noted on service entrance examination) had been aggravated by service.  The Veteran was notified of the August 1971 rating decision and of his appellate rights.  He did not file a notice of disagreement with that decision, and it became final.  

Governing law provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence of record at the time of the August 1971 rating decision included the Veteran's STRs, including the audiograms at entrance and separation, and the July 1971 VA audiology examination report.  The 1971 examiner did not provide a medical opinion, noting "without benefit of c-file (and possible hearing test when he entered the service in 1967 or at the time of discharge in 1971), this clinician must resort to speculation in rendering an opinion."

Evidence received since the August 1971 rating decision consists of the Veteran's service personnel records; private treatment records dated in 2004 which are not pertinent to the right ear hearing loss claim; the April 2007 VA audiology examination; the August 2010 VA audiology examination report and medical opinion; 2011 VA examination reports which address disabilities other than right ear hearing loss; and the Veteran's written communications and hearing testimony.

As the claims were previously denied because the evidence did not show that the Veteran's preexisting right ear hearing loss disability was aggravated by service, for evidence received since the August 1971 denial to be new and material, it must (as the Veteran has been advised) relate to this unestablished fact, i.e., it must tend to show that his right ear hearing loss was aggravated (or incurred) in service.

The additional evidence received since August 1971 is new in that it was not previously of record.  It includes the 2007 VA audiologist's opinion "speculation that [the Veteran's] hearing loss is at least as likely as not attributable to military duty."  When taken at face value, as is required when determining solely whether to reopen a previously denied claim, this additional evidence is competent evidence that relates to the matter of a nexus between the Veteran's current right ear hearing loss and his service, and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Thus, the additional evidence received is new and material, and the claim of service connection for right ear hearing loss must be reopened.


ORDER

A compensable rating for left ear hearing loss is denied.

The appeal to reopen the claim of service connection for right ear hearing loss is granted.


REMAND

As the claim of service connection for right ear hearing loss is reopened, the analysis proceeds to de novo review of such claim.  

The RO denied the Veteran's claim of service connection for right ear hearing loss on the basis that new and material evidence had not been received to reopen a prior final decision; however, the above decision reopens such claim, finding that new and material evidence has been received.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim.  As the RO has not considered the Veteran's claim of service connection for right ear hearing loss on its merits, and the Veteran has not waived his right to their initial consideration, the Board finds that a remand is necessary for the RO to adjudicate the Veteran's claim in the first instance.

Accordingly, the case is REMANDED for the following:

The AMC/RO should review the entire record, arrange for any further development indicated, and readjudicate de novo the Veteran's claim of service connection for right ear hearing loss.  If it remains denied, the Veteran and his representative should be provided an appropriate supplemental statement of the case and afforded opportunity to respond.  The case should then be returned to the Board for further appellate consideration,.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


